Appeal by claimant, mother of a deceased employee, from so much of a decision of the Workmen’s Compensation Board as affirmed a referee’s decision to the effect that claimant was not a dependent of the deceased. We can find no evidence upon which the negative finding upon the issue of dependency is based. There is no indication of a finding that the evidence as to the facts of dependency was considered incredible, and there is no evidence which controverts the proof of deceased's substantial contributions to the support of his mother and of her necessitous dependence thereon. The decision indicates that a majority of the board misunderstood the proofs as to the net earnings of decedent’s father and the period of his disablement from the incurable disease of which he died a few months after his son was killed, and misinterpreted as earnings the charity extended by the father’s employer. Decision reversed and matter remitted to the Workmen’s Compensation Board, with costs to appellant. All concur.